JUDGE HINES
delivered tiie opinion of the court.
The question in this case is, whether appellants, who were bail for the appearance of one Coun, charged with murder, are exonerated because the accused could not appear without danger of losing his life by mob violence. The evidence shows that at that time the county of Elliott, in which the proceedings were had, was overrun by a band of so-called regulators; that they had killed several' persons, and had shot and seriously wounded the accused, and had' threatened to take his life whenever they might find- him, and that by reason of these threats the accused was- compelled to abscond.
It is contended by counsel, that as it is the duty of the commonwealth to protect the lives of her citizens, that it ought not to require the citizen to discharge any duty, or to *583comply with any obligation to the commonwealth, when such protection is not extended, and that the bail should be exonerated, as in case of sickness of the accused, which renders it physically impossible for him to attend in response to his bond. This ought unquestionably to be true when the constituted authorities are unable or indisposed, when properly called upon, to protect the citizen in the discharge of the duty; but in this case appellants made no application for protection to the accused, and do not in any way show that the authorities were either unable or unwilling to extend the protection necessary to enable the accused to appear. It does not come in the category of cases where the accused is prevented from appearing by the act of God.
Judgment affirmed.
Judge Hargis not sitting.